In related proceedings to validate and invalidate a petition designating Jose L. Muniz as a candidate in a primary election to be held on September 15, 1998, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York State Assembly for the 54th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Pincus, J.), dated August 13, 1998, which, after a hearing, granted the petition to invalidate and dismissed the petition to validate.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition to invalidate is dismissed, and the petition to validate is granted.
We conclude that the burden of proving that the challenged subscribing witness, Melida Kennedy, no longer resided at the address listed in her statement in the designating petition at the time she signed that statement was not sustained (see, Matter of Iaboni v Sunderland, 175 AD2d 893; Matter of Boyland v Board of Elections, 104 AD2d 463). O’Brien, J. P., Santucci, Joy, Friedmann and Florio, JJ., concur.